Citation Nr: 1824639	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-43 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for back disability, to include as secondary to his service connected bilateral knee disabilities.  

3. Entitlement to specially adapted housing.

4. Entitlement to a special home adaption grant. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse.


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1979 to March 1986.  

These matters come before the Board of Veterans' Appeals (Board) from two August 2012 rating decisions, as well as a March 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  The August 2012 rating decisions denied service connection for back disability and PTSD.  The March 2013 rating decision denied entitlement to special home adaption grant and specially adapted housing. 

The Veteran testified at a video conference hearing in July 2016 and transcript of the hearing is of record. 

The issue of service connection for back disability, entitlement to specially adapted housing and special home adaption grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has withdrawn the claim for service connection for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for entitlement for service connection for PTSD are met. 38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017). 

Prior to the promulgation of a decision in this case, the Veteran withdrew his claim for entitlements for service connection for PTSD in the June 2016 hearing. As such, there is no "case or controversy" involving this claim or a pending adverse determination that the Veteran has taken exception to at this time. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994). 

Considering the above, the Board does not have jurisdiction to review the appeal for entitlement to service connection for PTSD, and as such it is dismissed.


ORDER

The appeal concerning the claim of entitlement to service connection for PTSD is dismissed since withdrawn.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the remaining claims. 

The Veteran contends that his back disability is secondary to his service-connected bilateral knee disability.   He underwent a VA examination in June 2012, where the examiner concluded his back condition is less likely than not caused by his bilateral knee problems.  Although the Veteran does not claim that his back disability started in military service, the examiner's rational appears to focus on the lack of documented back problem in service.  The examiner further states a positive nexus opinion would be speculative without complete explanation. For these reasons, the Board finds this opinion inadequate to adjudicate the claim. 

Furthermore, an addendum opinion regarding whether the Veteran's knee condition aggravated his back condition was obtained in August 2012.  In this opinion, the examiner states that the Veteran does not have a preexisting back condition before he developed bilateral knee condition therefore it is less likely than not that any current back condition was aggravated beyond the natural progress due to his bilateral knee condition.  The Board finds the examiner's rational inadequate because secondary service connection claim entails that the claimed condition is secondary, thereby occurs after an existing disability that is service-connected.  Thus, the mere fact that his back disability did not exist before his knee condition does not entail that it was not aggravated by his bilateral knee disability.  

As to the claim for specially adapted housing and special home adaption grant, these claims require consideration of all service-connected disabilities that may impact the Veteran's locomotion.  The Veteran's claimed back disability likely affects his ability to ambulate.  As such, the decision regarding his service connection for back disability impacts the outcome of specially adapted housing and special home adaption grant.  Therefore, these issues are inextricably intertwined with the claims for service connection for back disability. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).  

In the examination, the examiner should also address relevant questions to these claims and obtain opinion evidence regarding the service-connected knee disabilities.

The AOJ should also make a legal determination regarding whether the Veteran had a permanent and total disability.

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records. 

2. After completing directive #1, schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the etiology of his back disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  After reviewing the claim's file, the examiner should render an opinion that answers the following question: 

Is the Veteran's back condition at least as likely as not (50 percent or greater probability) caused by his bilateral knee conditions; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition has been aggravated by bilateral knee conditions?

The term "aggravated" in the above context means a worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

Is the Veteran's back disability an organic disease or injury that affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3. After completing directive #1, schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current severity of his bilateral knee condition. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  After reviewing the claim's file, the examiner should render an opinion that answers the following question: 

Does the Veteran have loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

4. After completion of the above, the AOJ is asked to make a determination as to whether the Veteran has a disability rated as permanent and total.  

5. Thereafter, AOJ should readjudicate the claims for service connection for back disability, claim for specially adapted housing, and claim for special home adaption grant. If any decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


